Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 15, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00140-CV

                  IN RE THE CITY OF HOUSTON, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-02771

                        MEMORANDUM OPINION

      On February 13, 2015, relator, The City of Houston filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Larry Weiman, presiding judge of the 80th District Court of Harris
County, to comply with the Section 51.014(b) of the Texas Civil Practice and
Remedies Code.
      Relator has not shown that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for a writ of mandamus. We also deny relator’s emergency
motion for temporary relief.


                                                  PER CURIAM

Panel Consists of Justices Boyce, Jamison, and Brown.




                                        2